United States Court of Appeals
                       For the First Circuit


No. 12-1618

                           WILLIAM RÍOS-PIÑEIRO,

                           Plaintiff, Appellant,

                                    v.

                      UNITED STATES OF AMERICA,

                           Defendant, Appellee.


                               ERRATA SHEET

     The opinion of this Court issued on April 15, 2013 is amended
as follows:

     Page   6, line 22:    "Parklane Hosiery Co." is corrected to
"Parklane   Hosiery Co.,   Inc.".
     Page   6, line 24:    "actually litigated" is corrected to
"actually   litigated".
     Page   7, line 16:    "Director" is corrected to "Dir.".
     Page   12, line 8:    "[I]t" is corrected to "[i]t".